Exhibit 10.5
(GMAC FINANCIAL SERVICES LOGO) [k34241k3424100.gif]
GMAC Long-Term Incentive Plan LLC
200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265
[grant date]
[full name]
Re: GMAC Long-Term Incentive Plan LLC Long-Term Equity Compensation Incentive
Plan
Dear [Participant’s First Name]:

1.   You have been granted an Award under the GMAC Long-Term Incentive Plan LLC
Long-Term Equity Compensation Incentive Plan (the “Plan”). The grant date of
your Award is [grant date] (“Grant Date”). A copy of the Plan is attached.
Capitalized terms not defined in this Award Letter will have the meanings as
defined in the Plan.

2.   Your Award is granted to you as a matter of separate inducement and is not
in lieu of salary or other compensation for your services. Your Award is granted
to you in exchange for your relinquishment of any right, title and interest with
respect to any and all of your grants under the GMAC Management LLC Class C
Membership Interests Plan (MPI) and/or the GMAC Long-Term Incentive Plan LLC
Long-Term Phantom Interest Plan (LTIP).

3.   Your Award will become effective after you have signed and dated one copy
of this Award Letter and have returned the signed copy to Rhonda Carey at 200
Renaissance Center, MC: 482-B14-D64, Detroit, MI 48265. If you do not sign and
return this Award Letter within 30 days of the date of this Award Letter, then
we will assume that you do not want this Award, and this Award will be null and
void and without any further force or effect.   4.   Your Award is an RSU Award
with [ ]bps.   5.   Your RSU Award Vest as follows, and will be Paid as elected
by you below:

         
• 20% on December 31, 2008;
  o within 75 days of the Vesting Date, or    
 
  o on the Deferral Payment Date    
• 20% on December 31, 2009;
  o within 75 days of the Vesting Date, or    
 
  o on the Deferral Payment Date    
• 20% on December 31, 2010;
  o within 75 days of the Vesting Date, or    
 
  o on the Deferral Payment Date    
• 20% on December 31, 2011;
  o within 75 days of the Vesting Date, or    
 
  o on the Deferral Payment Date    
• 20% on December 31, 2012.
  o within 75 days of the Vesting Date, or    
 
  o on the Deferral Payment Date

All elections made in this paragraph 5 are irrevocable. Failure to make an
election in this paragraph 5 will result in all payments being made within
75 days of the Vesting Date.

Page 1 of 2



--------------------------------------------------------------------------------



 



[name]
[date]

6.   If your employment is terminated due to death or Disability, then the next
20% tranche of your Unvested Award will immediately Vest and be Paid within
75 days of this new Vesting Date. The remaining Unvested portion of your Award
will be forfeited.

7.   If your employment is terminated by the Company Without Cause, then the
next 20% tranche of your Unvested Award will Vest as determined by the schedule
above and the remaining Unvested portion of your Award will be forfeited.
However, the Payment of your Award will be determined based on the most recent
Valuation preceding your termination of employment.

8.   During the 1-year period immediately following a Change-in-Control
Date,100% of your Unvested Award will immediately Vest on the date of your
termination of employment by the Company without Cause.

9.   You understand and acknowledge that your Award is subject to the rules
under Code Section 409A, and that you agree and accept all risks (including
increased taxes and penalties) resulting from Code Section 409A.

10.   Your FY 2008 Award will be subject to and governed by the terms and
conditions of this Award Letter and the Plan. As a Participant, you agree to
abide by the terms and conditions of this Award Letter and the Plan. Please
indicate your receipt of the Plan, your deferral payment election, and your
acceptance of and agreement to the terms and conditions of this Award Letter and
the Plan, by signing in the indicated space below within 30 days of the date of
this Award Letter.

     
 
  Sincerely yours,  
 
  -s- Anthony S. Marino [k34241k3424101.gif]
 
  Anthony S. Marino
 
  GMAC Group VP and Chief HR Officer
 
  [Grant Date]

I ACCEPT AND AGREE TO BECOME A PARTICIPANT IN THE GMAC LONG-TERM INCENTIVE PLAN
LLC LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN (“PLAN”) AND WILL ABIDE BY THE
TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD LETTER.
IN ADDITION, I RELINQUISH ALL RIGHT, TITLE AND INTEREST WITH RESPECT TO ANY AND
ALL MPI AND LTIP AWARD AGREEMENTS, ALL OF WHICH SHALL HAVE NO FURTHER FORCE OR
EFFECT.

           
 
[name]
 
 
[date]    

Page 2 of 2